Citation Nr: 0724090	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-41 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service connected right salpingo oopherectomy with chronic 
pain due to pelvic abdominal adhesions (ovarian disability).

2.  Entitlement to service connection for bronchiectasis.

3.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran testified at a Board hearing in April 2006.  The 
Board notes that the veteran filed an additional service 
connection claim for keloid formation, secondary to her 
service-connected ovarian disability, in February 2006.  To 
date, VA has not considered this issue and it is referred to 
the RO for appropriate action.

These appeals are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In April 2006, the veteran testified at her Board hearing 
that she received treatment for bronchitis within one year of 
her service discharge at the military hospital in Fort 
Gordon, Georgia.  This outpatient treatment apparently lasted 
a couple of months.  She also stated that she received 
treatment at this facility for depression shortly before her 
service discharge in June 1980.  It does not appear that an 
attempt has been made to obtain these documents; this should 
be accomplished.  

Additionally, the veteran indicated that she had received 
treatment for her ovarian disability at the VA medical center 
in Salisbury, North Carolina since January 2005, which is the 
most recent record from that facility of record.  The 
additional records should be obtained.  Further, there is a 
question as to whether the veteran's complaints may be 
related to non-service connected disability.  A VA 
examination should be conducted to determine the current 
status of her ovarian disability.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Regarding the veteran's claim for service connection for 
bronchiectasis, service medical records show that the veteran 
was diagnosed with bronchitis while on active duty.  She was 
seen for a VA examination in July 2005, where she was 
diagnosed with bronchiectasis; however, the examiner did not 
provide an etiology of her current condition, or comment on 
its relationship, if any, to her military service.  Since 
there was a respiratory related complaint in service, another 
VA examination should be ordered and these issues should be 
addressed.  See McClendon.

Regarding the veteran's claim for service connection for 
depression, service medical records show that the veteran was 
seen in the psychiatry clinic for chronic pelvic pain.  The 
psychiatrist noted her anger and diagnosed her with 
"adjustment reaction to adult life."  Indeed, another 
physician during service also noted her anxiety.  Given these 
facts, and the presence of a current psychiatric disability, 
an examination and opinion is needed to ascertain whether the 
current disability may be etiologically related to the 
findings noted in service, or to the veteran's service-
connected ovarian disability.  See McClendon.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran 
in order to ascertain specific dates of 
her various treatments at the military 
hospital in Fort Gordon, Georgia.  The 
RO should then attempt to obtain copies 
of the veteran's records from that 
facility, including from its Mental 
Health Clinic, and from the first post 
service year.   

2.  The RO should obtain copies of the 
veteran's treatment records from the VA 
Medical Center in Salisbury, North 
Carolina, dated since January 2005.  

3.  After the above actions have been 
accomplished, the veteran should be 
scheduled for VA examinations regarding 
her ovarian disability, bronchiectasis 
and depression.  Prior to each 
examination, the claims folder should be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the examination reports, 
as well as rationales for all opinions 
expressed.  These examinations should 
determine:

a)  the current extent of, and 
impairment from, the veteran's 
ovarian disability, including 
identifying which specific symptoms 
are caused by the service connected 
disability;   

b)  whether it is at least as likely 
as not (i.e., at least a 50% 
probability) that the veteran's 
bronchiectasis had its onset during 
service, and in particular whether 
any such disability is related to 
any findings noted in service, 
including any incidents of 
bronchitis; and 

c)  whether it is at least as likely 
as not (i.e., at least a 50% 
probability) that the veteran's 
current psychiatric disorder had its 
onset during service, and in 
particular whether any such 
disability is related to any 
findings noted in service, including 
adjustment reaction to adult life 
and anxiety, or to any service-
connected ovarian disability.  

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought are not granted, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
